Title: From Alexander Hamilton to Thomas Parker, 25 May 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            New York May 25. 1799
          
          The Secretary of War has furnished such a number only of as will allow six copies of the Regulations for the order and discipline of the army, to each Regiment, than Colonel Stevens the Agent for the War Department has been directed to forward—The instructions for the raising of men in other words for the recruiting service have been long since forwarded sent on and are understood to have been received by you. Ten more sets are now quickly to be forwarded Ten more sets are speedily to be forwarded.
          
            A H.
          
          Col Parker—
        